ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                    )
                                                  )
  PAE Government Services, Inc.                   ) ASBCA Nos. 60719, 60720
                                                  )
  Under Contract Nos. N33191-12-D-0407            )
                      N33191-07-D-0207            )

  APPEARANCES FOR THE APPELLANT:                     Richard C. Johnson, Esq.
                                                     Zachary D. Prince, Esq.
                                                      Smith Pachter McWhorter PLC
                                                      Tysons Corner, VA

  APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Patricia Walter, Esq.
                                                      Trial Attorney

        OPINION BY ADMINISTRATIVE JUDGE KENNETH D. WOODROW

         The parties have resolved their dispute and request that the Board enter judgment
  in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
  judgment, the Board makes a monetary award to appellant in the amount of $950,000.
  This amount is inclusive of Contract Disputes Act interest. No further interest shall be
  paid.

         Dated: March 4, 2022



                                                   KENNETH D. WOODROW
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              J. REID PROUTY
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60719, 60720, Appeals of
PAE Government Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: March 8, 2022



                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals